ON PETITION FOB REHEARING-. It is hard that a young woman who has sustained severe injury by a force controlled by a corporation should alone suffer, even though she negligently went in the way of that force. While the doctrine of comparative negligence was in force in this State, some color of a justification of such a verdict as was here rendered could be presented; but with the abrogation of that doctrine—as shown by the cases cited in the original opinion—the old law is reinstated, that a party seeking to recover damages for negligence, must show that his (or her) own negligence has not concurred with that of the other party" in producing the injury. Aurora Branch R. R. v. Grimes, 13 Ill. 585. There is no evidence that the injury to the appellee was willfully or wantonly inflicted; it was simply the result of the appellee and the gripman each assuming that the other would wait at the crossing; and had the appellee exercised ordinary care, she would have seen, before she started, that the gripman had not waited, but had already started. The original brief of the appellee says that at the time both stopped the gripman could not see the appellee. As to the presumed degree of light at 6 p. m., October 16th, it must be remembered that Chicago time, since railway time has been adopted, is nearly ten minutes slow, and 6 p. m. was more than fifty minutes after sunset. The petition is denied. This disposition of this case is no bar to another suit. Chicago F. & B. Co. v. Rose, No. 6836, filed March 8, 1897. Whatever the inference from Borg v. C., R. I. & P. Ry., 162 Ill. 348, the question of a bar to another suit was notin that case, and the statute and uniform law of centuries are of higher authority than an inference.